DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 1/5/2022, is acknowledged. Claims 1 – 4, 7 – 8, 13, and 16 – 17 are amended. Claims 9 – 15 and 18 – 20 remain withdrawn. Claims 1 – 8 and 16 – 17 are currently pending in the application and under consideration for this office action.

All previous objections to the abstract and claims have been withdrawn by the Examiner in response to the amendment filed by Applicant. All claim rejections under 35 U.S.C. 112(b) have also been withdrawn by the Examiner in response to the amendment and accompanying remarks filed by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 7 – 8, and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0366997 (“Kamat”; of record) in view of JP 2009-242905 (“Sakurai”; referring to English machine translation provided) and US 2009/0148721 (“Hibino”; of record).
Regarding claim 1, Kamat teaches a method of processing an aluminum alloy material with improved properties ([0004]), comprising: a) providing an aluminum alloy body in the form of an ingot or billet (i.e. “slab”) (Figs. 4 & 9, #122; [0008], L 3-5) which may be a 6xxx series aluminum alloy (i.e. primarily alloyed with Si+Mg; see [0004], L 11-19); b) homogenizing the aluminum alloy body (Figs. 4 & 9, #124; [0008], L 5-6); c) hot working the aluminum alloy body (Figs. 4 & 9, #126; [0008], L 6) and optionally cold working the aluminum alloy body (Figs. 4 & 9, #128; [0008], L 7); d) conducting a solutionizing step (Figs. 4 & 9, #140; [0008], L 8-9), which includes solution heat treatment and quenching of the aluminum alloy body ([0005], L 7-13); and e) cold working the solutionized aluminum alloy body (Figs. 4 & 9, #200; [0076]) which may comprise or consist of cold rolling (Fig. 9, #220; [0078]) to a reduction of at least 25% ([0079]).
Further, Kamat teaches that the processed aluminum alloy bodies may be subjected to final treatments (Fig. 9, #400; [0232], L 1-3) which may include machining ([0232], L 8-10), and may be in the form of a predetermined shaped product after forming operations as part of the final treatments ([0233], L 13-15). Kamat defines a “predetermined shaped product” as a product that is formed into a shape via a shape forming operation, for example, by stamping ([0235], L 1-3). The Examiner asserts that an ordinarily skilled artisan would appreciate that the teachings of Kamat in [0232]-[0235] encompass the step of machining (i.e. cutting) blanks from the aluminum alloy body, for example as a precursor to stamping such blanks to form a predetermined shaped product.

Sakurai teaches a method for manufacturing an aluminum alloy automobile panel member out of an Al-Mg-Si alloy (i.e. a 6xxx series alloy) ([0014]). Sakurai teaches that an aluminum alloy blank is subject to a local heating process, wherein the flange of the blank is heated to a temperature range of 450-580°C for 30 seconds or less ([0039]; Fig. 1, #1B, a). The locally heated blank is then cooled in a cooling device prior to press-molding ([0042]). Further, Sakurai teaches that the local heating process induces recrystallization in the flange of the blank ([0040], L 349), and improves formability during a subsequent press molding step ([0040], L 350-351), while also preventing transfer of heat to the non-treated regions of the blank ([0039], L 343-345; [0041], L 359-363).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sakurai, and include the aforementioned local heating step for heating a blank flange into the method of Kamat. The local heating of the flange improves formability of the blank for subsequent press molding, i.e. stamping, while avoiding transfer of heat to non-treated regions of the blank.
The Examiner notes that the temperature (450-580°C) and time (30 seconds or less) ranges of the local heating step taught by Sakurai overlap with the claimed temperature (360-480°C) and time (5-60 seconds) ranges of the instant claim. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
It is noted that Sakurai does not explicitly teach the temperature to which the blank is cooled after local heat treatment.
Hibino teaches a method for subjecting Al-Mg-Si based (i.e. 6xxx series) aluminum alloy sheets for cold press forming (i.e. stamping) to a partial reversion heating treatment ([0020]). 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hibino and cool the blank to 100°C or lower after the local heat treatment of Sakurai. If the blank material temperature is above 100°C after cooling, age hardening would take place, making it difficult to lower the strength of the heated part.
Regarding claim 2, Kamat teaches that after cold rolling e) and prior to final treatments which may include blanking f), a step of thermally treating the aluminum alloy body is completed (Fig. 9, #300; [0142]). Kamat teaches that the thermally treating step may be completed in any suitable manner that maintains the aluminum alloy body at one or more selected temperature(s) for one or more selected period(s) of time (e.g., in order to achieve a desired/selected property or combination of properties). 
Further, Kamat provides one example wherein it is shown that as a result of post cold-rolling heat treatment, elongation increases from 8.5% to 11%, an increase of ~29%, while tensile yield strength only slightly decreases from 52.6 ksi to 51.9 ksi, a decrease of ~1.33%, and ultimate tensile strength only slightly increases from 57.4 ksi to 57.5 ksi, an increase of ~0.17% (Table 32, Alloy CC21-60% CW, difference between aging time of 0 h [i.e. no heat treatment] and 1 h [i.e. a 1 h heat treatment at 325°F]). 

Regarding claim 3, Kamat teaches that the cold rolling e) may result in a reduction of at least 30% ([0081], L 1-3).
Regarding claim 4, Kamat teaches that cold rolling may result in formation of sheets, defined as having a thickness of from 0.006-0.249 inches [~0.15-6.32 mm] ([0079]). Further Kamat teaches an example wherein a sheet is cold rolled down to a thickness of 3.0 mm ([0080], L 8-12). As such, Kamat teaches both an overlapping thickness range (0.15-6.32 mm) to the instant claim (3 mm or less), and also teaches at least one example which falls within the claimed range. As such, a prima facie case of obviousness exists (MPEP 244.05 I).
Regarding claim 5, Sakurai does not explicitly teach the rate at which the blank is cooled after local heat treatment. Rather, Sakurai teaches that the blank material is “quickly cooled” ([0042], L 368-370).
Hibino teaches a method for subjecting Al-Mg-Si based (i.e. 6xxx series) aluminum alloy sheets for cold press forming (i.e. stamping) to a partial reversion heating treatment ([0020]). Hibino teaches that after the partial reversion heating treatment, the region treated is cooled at a preferred cooling rate of not less than 100°C/min ([0068], L 8-9). Hibino teaches that cooling at lower rates allows for intergranular precipitation to easily occur during cooling, leading to a lowering in ductility of the blank material ([0068], L 3-6).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hibino and cool the blank at a cooling rate of not less than 100°C/min after the local heat treatment prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 7, Kamat teaches use of aluminum alloys having a composition ([0004]) which generally falls under 6xxx series aluminum alloys, as the primary alloying elements are Mg and Si. Moreover, Kamat teaches multiple examples wherein aluminum alloys AA6111 or AA6013 are used ([0472]; [0474]; [0526]; [0535]; Figs. 52 & 60). As such, Kamat teaches an example which meets the claimed requirements.
Regarding claim 8, Kamat teaches that the aluminum alloy has a composition ([0242]; [0258], L 11-12) that is compared to that of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the aluminum alloy composition taught by Kamat encompasses or overlaps the aluminum alloy composition of the instant claim for each constituent element.
Regarding claim 16, Kamat teaches that the cold rolling e) may result in a reduction of at least 50% ([0081], L 1-3).
17, Kamat teaches that the aluminum alloy has a composition ([0242]; [0258], L 11-12) that is compared to that of the instant claim in Table 2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the aluminum alloy composition taught by Kamat encompasses or overlaps the aluminum alloy composition of the instant claim for each constituent element.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0366997 (“Kamat”; of record) in view of JP 2009-242905 (“Sakurai”; referring to English machine translation provided) and US 2009/0148721 (“Hibino”; of record) as applied to claim 1, and further in view of US 2009/0196784 (“Fedchun”; of record).
Regarding claim 6, Sakurai does not explicitly teach that the local heat treatment is repeated at least twice.
Fedchun teaches martensitic steel and a method for processing such steels ([0016]). Fedchun teaches that to improve and restore grain structure, recrystallization annealing is repeated one or more times ([0055], L 12-14).
.

Response to Arguments
Applicant’s remarks filed 1/5/2022 are acknowledged and have been fully considered. Applicant has argued that one of ordinary skill would not be motivated to combine the teachings of Kamat and Hibino to include a partial reversion heating treatment step to the method of Kamat as that would affect the microstructure. In making this argument, Applicant cites to [0232] of Kamat which teaches that “The optional final treatment(s) step (400) may be absent of any purposeful/meaningful thermal treatment(s) that would materially affect the microstructure of the aluminum alloy body (e.g., absent of any anneal steps). Thus, the microstructure achieved by the combination of the cold working (200) and thermally treating (300) steps may be retained”. Applicant alleges that such disclosure indicates retaining the microstructure obtained by the combination of cold working and heat treatment, and avoiding application of a heat treatment as claimed or as set forth in Hibino. The Examiner finds this argument to be unpersuasive.
	Of first note, the Examiner notes that new grounds of rejection have been presented, which incorporate the Sakurai reference in much the same way Applicant has argued against the combination of Kamat and Hibino here. Thus, the argument will be considered with respect to the combination of Kamat and Sakurai. The Examiner notes that Kamat falls far short of teaching 
	Applicant argues further that Kamat teaches in [0233] that heat treatment may be applied concomitant to forming step, which Applicant argues would be different from the claimed method wherein the flash annealing is separated from the cold forming step. Applicant also cites to [0234] of Kamat, which teaches that forming operations can be part of the cold work prior to solution heat treatment. The Examiner finds this argument to be unpersuasive.
	Of first note, the Examiner notes that new grounds of rejection have been presented, which incorporate the Sakurai reference in much the same way Applicant has argued against the combination of Kamat and Hibino here. Thus, the argument will be considered with respect to the combination of Kamat and Sakurai. The Examiner notes that Kamat falls far short of teaching away from the addition of any further heat treatment steps which are not concomitant to a forming step, which it appears Applicant has suggested in making this argument. The Examiner notes that the “may” language used by Kamat, particularly in the cited [0233], would allow for alternatives to be considered, such is what is taught by Sakurai. Further, Kamat has not criticized, discredit, or otherwise discourage alternatives such as the local heat treatment prior to forming as taught by Sakurai. The mere disclosure of alternatives, such as concomitant heating and forming, does not 

	Applicant argues further that Kamat teaches keeping an un-recrystallized microstructure in [0145], which is contrary to the instant method. The Examiner finds this argument to be unpersuasive.
	Of first note, the Examiner notes that new grounds of rejection have been presented, which incorporate the Sakurai reference in much the same way Applicant has argued against the combination of Kamat and Hibino here. Thus, the argument will be considered with respect to the combination of Kamat and Sakurai. The Examiner notes Kamat teaches that “predominantly unrecrystallized” means that the aluminum alloy body contains less than 50% of first type grains by volume fraction ([0186]). Such a teaching, even it is construed to be a requirement of the obtained aluminum alloy body, would not preclude an ordinarily skilled artisan from conducting the local heat treatment of Sakurai in the process of Kamat. As the local heat treatment is meant to be conducted on the flange portions of an aluminum alloy blank (see Sakurai: Fig. 1, #1B, a), such heat treatment would not be expected to cause a predominantly recrystallized microstructure in the aluminum alloy body, even if 100% of the flange portions were converted to first type grains during the local heat treatment.
	
	Applicant argues further that even if the teachings of Hibino are incorporated into the process of Kamat, one would still not obtain the claimed method. Applicant argues that Hibino teaches against heating above the maximum taught temperature of 350°C, which is less than the claimed minimum heat treatment temperature of 360°C.

	
	Applicant argues further that the claimed method exhibits unexpected results, as products obtained by the claimed process achieve a good balance of formability and strength. The Examiner finds this argument to be unpersuasive.
	In making this argument, Applicant cites to Table 2 of the as-filed disclosure, where a comparison is drawn between a product which is cold worked and then annealed under “A2” annealing conditions, and a product which is naturally aged to a T4 temper. The product annealed under “A2” conditions is shown to have a greater ultimate tensile strength, tensile yield strength, with reduced elongation relative to the T4 temper. The Examiner notes that such a comparison is wholly insufficient to support any argument that the claimed method exhibits unexpected results. It is unclear why Applicant is making this comparison to a product in a T4 temper, when such a product does not appear to be the closest prior art to the claimed method. Further, such a comparison amounts to a comparison of the properties of intermediate products in the claimed method, rather than a final obtained product, as the claimed local flash annealing has yet to be performed. In conclusion, Applicant’s remarks do not appear sufficient to explain how the results obtained from the claimed process are critical and/or unexpected.
	Applicant argues further that samples obtained according to the claimed process exhibit improved drawing ability compared to 6016-CW-A1 which has not been locally flash annealed, 
	Moreover, the Examiner notes that improved formability would be an expected result of the local flash annealing which has been claimed. Similar findings are present in the Sakurai reference with respect to its local heat treatment, as discussed previously in the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 2004-124151 (“Kanetake”)
JP 2006-205244 (“Asano”)
JP 2008-266684 (“Kudo”)
JP 2009-241856 (“Sakurai”)
JP 2009-242907 (“Sakurai”)
JP 2010-227954 (“Ichitani”)
Hofmann et al, “Deep drawing of process optimized blanks”, 2001. Journal of Materials Processing Technology, vol 119, pp 127-132.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735